Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art— (instead of “STAND DER TECHNIK”) because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 24 objected to because of the following informalities:
Claims 1 and 24 do not comply with 37 CFR 1.75(i), which requires that “[w]here a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the respective turn-on structure " in line 18 (page 76), as filed.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the turn-on structure " in line 25 (page 77), as filed. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations " the turn-on structure " and “the outer side thereof” in line 30 (page 77), as filed. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " the turn-on structure " in lines 2-3 (page 78), as filed. There is insufficient antecedent basis for this limitation in the claim.
 Claim 8 recites the limitations " the turn-on structure " in lines 7-8 and 9-10, “the electrode contacting it” in line 8, and “this electrode” in line 11 (See page 78, as filed). There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the electrode " in line 26 (page 78), as filed. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the turn-on structure " in line 20 (page 79), as filed. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations " the turn-on structure " in line 34 and “the radial interspace” in line 35 (See page 79), as filed. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 9-10, 12-15, 17 and 18-23 are rejected due to their dependency on at least claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claim 4 recites the broad recitation “less than 1”, and the claim also recites “preferably less than 4/5”, “more preferably less than ¾”, “still more preferably less than 2/3”, and “further preferably smaller than ½” which are the narrower statements of the range/limitation. 
Claim 9 recites the broad recitation “a thickness of at least 10 nm to at most 100 nm”, and the claim also recites “more preferably of at least 50 nm to at most 100 nm” which is the narrower statements of the range/limitation. 
Claim 19 recites the broad recitation “at most 10”, and the claim also recites “preferably at most 5” and “more preferably at most 3” which are the narrower statements of the range/limitation.
Also, claim 19 recites the broad recitation “at least about 1 A”, and the claim also recites “preferably at least about 2 A” and “more preferably between at least about 5 A and, at most, about 10 A.” which are the narrower statements of the range/limitation.
Claim 20 recites the broad recitation “the vertical direction is greater than 400 um”, and the claim also recites “more preferably greater than 600 um”, “still more preferably greater than 800 um”, and “further preferably greater than 1000 um” which are the narrower statements of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 10-12, 16-17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 9741839).
Regarding claims 1 and 24, Nakagawa discloses a short-circuit semiconductor component  and method for operating thereof [Figs. 1-6] comprising: 
a semiconductor body, in which a rear-side base region (2,102) of a first conduction type, an inner region (1,101) of a second conduction type complementary to the first conduction type, and a front-side base region (3,103) of the first conduction type are successively arranged in a vertical direction starting from a rear side with a rear-side center determined by its geometric center of gravity towards a front side, which is opposite to the rear side, with a front-side center determined by its geometric center of gravity [Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C], 
wherein the rear-side base region (2,102) is connected in an electrically conductive manner to a rear-side electrode (10,110) with a lateral rear-side electrode width (Wer) determined by its lateral extent, which is applied to the rear side, and the front-side base region (3,103) is connected in an electrically conductive manner to a front-side electrode (9,109) with a lateral front-side electrode width (Wev) determined by its lateral extent, which is applied to the front side [Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C], 
wherein at least one front-side turn-on structure (4,104) is embedded in the front-side base region (3,103) and at least partially covered by the front-side electrode (9,109) a
wherein the respective turn-on structure (4,104) is an emitter structure of the second conductive type, which is contacted in an electrically conductive manner to the electrode applied to the base region respectively embedding it and which can be turned on by means of at least one trigger structure (11,111) which, via the semiconductor body, acts on it electrically and which can be activated in turn by means of an electrical turn-on signal supplied to it  [Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C], characterized in that: 
the trigger structure (11,111) is configured and arranged in such a way that, in its activated state, it injects an electrical current surge with a predetermined energy input into the semiconductor body between the trigger structure (11,111) and the front-side and/or rear-side turn-on structure, which irreversibly destroys a first semiconductor junction formed between the respective turn-on structure and the base region embedding it and/or a second semiconductor junction formed between this base region and the inner region [Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C, col. 3, lines 1-12 and col. 10, lines 49-55].
Regarding claim 3, Nakagawa discloses that the semiconductor body, in a region into which the current surge is injected, which is situated between the trigger structure and the front-side and/or rear- side turn-on structure, has a resistance of less than about 10 Ω in the radial direction [considered the p-type silicon material in portions of base region 3,103. See Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C, and col. 2, lines 9-13 and col. 14, lines 5-15].
Regarding claim 7, Nakagawa discloses the front-side electrode (9,109) and the rear-side electrode (10,110) cover the front-side or rear-side center, respectively, of the semiconductor body, and the turn-on structure is disposed in the corresponding center [Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C].
Regarding claim 8, Nakagawa discloses an electrically insulating insulator layer (112) is disposed between the turn-on structure and the electrode contacting it in an electrically conductive manner, wherein the insulator layer extends in the radial direction across this turn-on structure and extends in the circumferential direction along an, in the radial direction inner, inner edge of this electrode [Figs. 2D-2E, and 5A-6C].
Regarding claim 10, Nakagawa discloses the insulator layer is a silicon dioxide layer [col. 12, lines 59-60].
Regarding claim 11, Nakagawa discloses that the insulator layer (112) has openings spaced apart from each other in the radial direction, which establish a direct electrically conductive connection between the electrode (111’) and the base region abutting against it [Fig. 6C].
Regarding claim 12, Nakagawa discloses the trigger structure is a gate electrode (11,111), and the turn-on signal is the current surge injected by the trigger structure into the semiconductor body [Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C].
Regarding claim 16, Nakagawa discloses the turn-on structure (4,104) is spaced apart in the radial direction from the trigger structure (11,111) and has at least one turn-on structure segment (4,104) with a turn-on structure width (Wuv), which extends in a circumferential direction of the semiconductor body and is smaller everywhere than a closed circumferential length extending through the turn-on structure segment in the circumferential direction around the center [Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C].
Regarding claim 17, Nakagawa discloses at least two turn-on structure segments that are separate from each other are provided in the circumferential direction of the semiconductor body [Figs. 1A,1C,1D,2A,2C-2E, and 5A-6C].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 9741839).
Regarding claim 21, Nakagawa discloses characterized in that the thickness of the front-side base region and/or the rear-side base region in the vertical direction is at least 50 um [col. 14, lines 10-13]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-8, 10-12, and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16965432 in view of Nakagawa (US 9741839).
The copending claims recites the following claimed limitations: 

Claims
Current Application
1
4
5
7
12
15
16
17
18
19
20
22
23
24
Copending
Application
1
2
3
4
5
7
9
10
11
1
15
16
17
18


Regarding claims 3, 8, 10-11 and 21, the claims are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art in view of Nakagawa (see claim rejections above). The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).    
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3577046 teaches thyristor in figures 1-5.
.Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815